Clarke v Bastien (2015 NY Slip Op 03799)





Clarke v Bastien


2015 NY Slip Op 03799


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2014-03719
 (Index No. 15415/13)

[*1]Hillary Clarke, et al., respondents, 
vYves L. Bastien, appellant, et al., defendant.


Annel-Stephan Norgaisse, Queens Village, N.Y., for appellant.
Adrian A. Ellis, Brooklyn, N.Y., for respondents.

DECISION & ORDER
In an action for specific performance of a contract for the sale of real property and to recover damages for breach of contract, the defendant Yves L. Bastien appeals from an order of the Supreme Court, Kings County (Vaughan, J.), dated February 24, 2014, which granted the plaintiffs' motion for summary judgment on the complaint, and denied his cross motion for summary judgment dismissing the complaint insofar as asserted against him.
ORDERED that the order is affirmed, with costs.
The plaintiffs commenced this action for specific performance of a contract for the sale of real property and to recover damages for breach of contract. The Supreme Court properly granted the plaintiffs' motion for summary judgment on the complaint. "Before specific performance of a contract for the sale of real property may be awarded, a plaintiff must demonstrate that he or she was ready, willing, and able to perform on the original law day or, if time is not of the essence, on a subsequent date fixed by the parties or within a reasonable time thereafter" (Dairo v Rockaway Blvd. Props. LLC, 44 AD3d 602, 602). Contrary to the appellant's contention, the plaintiffs established, prima facie, that they were ready, willing and able to perform within a reasonable time after the original law day. In opposition, the appellant failed to raise a triable issue of fact.
The appellant's remaining contentions are either not properly before this Court or without merit.
BALKIN, J.P., DICKERSON, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court